Citation Nr: 1642872	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-02 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides with the Atlanta, Georgia RO.

In August 2015, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.  

The appeal was remanded in December 2015 for additional development, which has been completed.


FINDINGS OF FACT

1.  A chronic back disability was not shown in service or for several years thereafter, and the most probative evidence indicates the current disorder is not related to service.

2.  A chronic bilateral knee disorder was not shown in service or for several years thereafter, and the most probative evidence indicates the current disorder is not related to service.
 

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, notice was provided by correspondence in May 2009.  The claims were last readjudicated in February 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Additionally, VA examination reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts the onset of back and bilateral knee problems following an attack by a street gang while he was stationed in Rota, Spain.  Reportedly, he was beaten and lost consciousness.  He sought treatment at the Navy Hospital at that time.  He testified that the claimed bilateral knee and back disorders have progressively worsened and become increasingly symptomatic throughout the years.  

The evidence of record shows that the Veteran has been diagnosed with a lumbar spine disability.  Specifically, on VA examination in February 2016 the examiner diagnosed degenerative joint and disc disease of the lumbar spine.  Accordingly, the first element of service connection, a current disability, is met.  Pertaining to the Veteran's claimed right and left knee disorders, a VA examiner in February 2013 concluded that the Veteran did not have a right or left knee disability and a VA examiner in February 2016 noted an assessment of bilateral knee pain with possible arthritis.  While it is unclear whether there is arthritis or other pathology in either knee, the Board proceeds, for the purposes of this discussion, as though current bilateral knee disabilities are present.
 
The service treatment record contains an undated notation that recorded a growth on the Veteran's sternum.  The service treatment records fail to document an incident of assault or injuries to the back or knees.  Additionally, there is no evidence of complaints, findings or diagnosis consistent with a right or left knee disability or a lumbar spine disorder, and on separation from service in October 1975 no abnormalities of the spine or the lower extremities were noted.  

After service, a private x-ray report of the spine dated in October 2012 revealed chronic compression deformity of the L3 vertebral body.  Lumbar spine imaging study in March 2013 revealed age-indeterminate compression deformities noted at T12 and anterior compression deformity of L3.  A VA treatment report in September 2013 noted the Veteran's report of back pain since military service.   

On VA general medical examination in February 2013 the Veteran was diagnosed with lumbar degenerative disc disease and compression fracture (per claimant history and without a physical evaluation).  A nexus statement was not provided.  
Concerning the knees, although physical examination showed reduced flexion in each knee to 110 degrees, imaging studies revealed no abnormalities.  The VA examiner concluded that the Veteran did not have a right or left knee disability because no pathology was found on examination. 

As the Veteran's spine and knees were clinically evaluated as normal at the time of his separation from service, and there is no clinical evidence of disability shown for many years after service, the Board finds that back and bilateral knee disorders  were not shown in service, and arthritis was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disabilities to service is needed to substantiate the claims.  

On VA examination in February 2016 the Veteran reported that his back and knees were injured in a mugging that took place while stationed in Spain.  Reportedly, he was taken to the hospital and discharged that same day.  The Veteran endorsed ongoing back and knee pain since that time.  The examiner noted that imaging studies in August 2012 revealed lumbar spine compression fracture of L3 with 50 percent loss of body height with minimal compression at T12 and mild degenerative disc disease at L3-L4.  Concerning the Veteran's knees, the examination of the knees revealed no abnormalities.  Range of motion was normal bilaterally.  There was no evidence of crepitus, tenderness, recurrent subluxation, recurrent effusion, joint stability, or pain with weight bearing.  Following a review of the claims file and an examination of the Veteran, the examiner opined that it was less likely than not that an incident which occurred over 40 years earlier could be causing the current bilateral knee condition or degenerative disc disease of the lumbar spine, particularly, since the Veteran's service discharge examination report in October 1975 showed that his back and knees were clinically evaluated as normal.  The examiner determined that the Veteran most likely had age-related arthritis of knees per physical examination.
 
In finding that the evidence does not support a conclusion that the Veteran incurred the current back, right knee and left knee disabilities during service, the Board finds the opinion of the February 2016 VA examiner to be the most persuasive and probative opinion of record.  The examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained chronic back, right knee and left knee disabilities in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's current back and bilateral knee disorders are related to service.  As this opinion was based on an examination of the Veteran and is supported by a well-reasoned rationale, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

While the Veteran may believe that his current back and bilateral knee disorders are related to injuries incurred during a mugging in service, it has not been shown that the Veteran had specialized training sufficient to diagnose knee or lumbar spine disorders or to determine whether particular symptoms are the result of a chronic bilateral knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lumbar spine and knee disorders requires medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinions rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current back or bilateral knee disabilities is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current back and bilateral knee disabilities is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the lumbar spine or knees in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current back and bilateral knee disabilities are related to service.  Accordingly, service connection for back, right knee and left knee disabilities is denied. 

As the preponderance of the evidence is against the Veteran's claims the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


